Citation Nr: 0016072	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-01 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating on an extra-schedular 
basis for lumbosacral strain, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 decision by the 
Department of Veterans Affairs (VA) Fargo, North Dakota, 
Regional Office (RO).

In September 1999, the Board denied entitlement to an 
increased rating for the veteran's lumbosacral strain on a 
schedular basis, and REMANDED the case to the RO to determine 
whether an increased rating was warranted on an extra-
schedular basis.  The case has now been returned to the Board 
for further appellate review.


FINDING OF FACT

The veteran's service-connected lumbosacral strain is not 
shown to have resulted in an unusual or exceptional 
disability picture with related factors such as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.


CONCLUSION OF LAW

The requirements for an extra-schedular evaluation in excess 
of 20 percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321(b) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected low back 
disability results in such a marked interference in his 
employment that his industrial impairment cannot be 
adequately compensated by use of the schedular standards, and 
he seeks an extraschedular evaluation in excess of the 20 
percent schedular evaluation assigned for his service-
connected lumbar disability.  The Board finds that the 
veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  VA has met its duty to 
assist the veteran in developing his claim.

In its September 1999 decision, the Board concluded that an 
evaluation in excess of 20 percent for the veteran's 
lumbosacral strain was not warranted on a schedular basis.  
The Board also REMANDED the veteran's claim that an 
extraschedular evaluation should be considered.  The veteran 
was offered an opportunity to submit employment records in 
support of an extraschedular evaluation.

In order to warrant an increased rating on an extra-schedular 
basis, there must be something unusual about the veteran's 
service-connected disability that sets him apart from other 
veterans with the same type of disability.  Under 38 C.F.R. 
§ 3.321(b) (1999), an extra-schedular rating may be assigned 
when the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

With respect to the issue of whether or not the veteran's 
lumbosacral strain causes marked interference with 
employment, the Board notes that VA treatment records from 
June 1997 indicated that the veteran reported that he had 
missed three weeks of work as a mechanic and heavy equipment 
operator due to back pain.

In January 1998, the veteran submitted a statement from 
Charles F. Whitney, D.C., his private chiropractor.  Dr. 
Whitney stated that the veteran's back pain on a number of 
occasions was so severe that he had been unable to work or to 
walk without great difficulty.

The veteran also submitted statements from a coworker and 
from his employer relating that his back disability affected 
his employment.  In his December 1997 substantive appeal, the 
veteran indicated that he was unable to work for long periods 
of time as a result of back pain.

In Spurgeon v. Brown, 10 Vet. App. 194 (1997), the United 
States Court of Appeals for Veterans Claims held that, where 
a veteran has testified that his service-connected disability 
has caused him to lose time from work, VA must attempt to 
obtain employment records verifying the veteran's contentions 
or, at a minimum, advise the veteran of the importance of the 
records and inform him that he has the ultimate 
responsibility for obtaining and submitting such records.  In 
accordance with that case, the RO sent a letter to the 
veteran in September 1999 requesting that he provide 
employment records to verify his claim that his lumbosacral 
strain affected his employment.  The veteran, however, did 
not respond.

Looking to the evidence of record, the Board finds no basis 
for concluding that the veteran's service-connected 
lumbosacral disability causes marked interference with his 
employment.  The Board notes that Dr. Whitney's statement 
referenced primarily findings and difficulties dealing with 
the veteran's dorsal and cervical spines, and did not state 
that the veteran's service-connected lumbar spine disability, 
alone, caused the veteran's employment difficulties.  

Likewise, even though the veteran's employer has stated that 
the veteran's back disability had caused him to miss "quite 
a bit of time," there is no indication that the employer was 
referencing just the veteran's lumbar spine, or that he was 
qualified to do so.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1995) (holding that laypersons are not 
competent to offer medical opinions).  In particular, the 
Board notes that the employer's letter referenced "previous 
injuries" generally, and also referenced an injury occurring 
in 1965, which would have been prior to the veteran's period 
of service.  

Moreover, while the evidence of record clearly establishes 
that the veteran has some industrial impairment as the result 
of his back disabilities, there is no specific evidence as to 
the amount of work time lost by the veteran as a result of 
lumbosacral disability.  The veteran was informed, both in 
the September 1999 Board decision and in subsequent 
correspondence from the RO, that more specific information as 
to work time lost was required.

Specific evidence from the employer as to amounts of work 
time lost during the pendency of this claim is not of record.  
Without such evidence, it would be unreasonable for the Board 
to determine that the veteran's industrial impairment due to 
service-connected lumbar disability exceeded the impairment 
contemplated in the schedular standards.  The Board notes in 
particular that the veteran was advised of the importance of 
such evidence and was afforded the opportunity to submit it, 
but did not do so or contact VA regarding the evidence.  

In attempting to determine how much of the evidence as to 
industrial impairment may be attributed to the service-
connected lumbosacral back disability, as compared to other 
disabilities for which the veteran has not sought service 
connection, the Board notes that the March 1998 VA 
examination indicated that the veteran's lumbosacral strain 
was productive of pain at the extreme ranges of lumbar 
motion.  However, there was no evidence of excess 
fatigability, incoordination, or loss of additional range of 
motion after exercise; there were also no neurological 
abnormalities of the lumbar spine.  The March 1998 VA 
examination reflected findings that were indicative of only 
moderate disability of the veteran's service-connected 
lumbosacral spine.  

The evidence of record clearly establishes that back 
disabilities have caused the veteran to seek medical 
(chiropractic) treatment with some frequency.  However, 
evidence that the veteran's service-connected lumbar 
disability, together with other back or spine disabilities 
for which service connection is not in effect, have resulted 
in industrial impairment, cannot establish entitlement to an 
extraschedular evaluation, as the extraschedular evaluation 
must be based on the effect of the service-connected 
disability.  No physician or occupational specialist has 
indicated that the veteran's lumbosacral spine, alone, has 
resulted in a marked interference in the veteran's 
employment.  

The Board also finds no basis for concluding that the lumbar 
spine disability has required frequent hospitalizations.  
There is no indication that he has been hospitalized for 
treatment associated with his back disability since service.  
In the absence of evidence as to actual work time lost during 
the pendency of this claim, the employer's statement that the 
veteran had lost "quite a bit" of time during a project 
"last spring," and other similar general evidence, is not 
sufficiently probative or persuasive to place the evidence as 
to whether an extraschedular evaluation is warranted in 
equipoise.  38 U.S.C.A. § 5107(b).

Moreover, in the absence of medical evidence as to the nature 
or extent of industrial impairment due to service-connected 
disability, it would be unreasonable for the Board to find 
that impairment due to service-connected disability resulted 
in an exceptional or unusual disability picture.  

The preponderance of the evidence is against the claim that 
service-connected lumbosacral spine disability has resulted 
in an unusual or exceptional disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  Accordingly, the Board concludes that an extra-
schedular rating for the service-connected lumbosacral strain 
disability is not warranted.


ORDER

An extra-schedular evaluation in excess of a 20 percent 
schedular evaluation for lumbosacral strain is denied.



		
	TRESA M. SCHLECHT	
	Acting Member, Board of Veterans' Appeals

 

